Exhibit 10.1



 

 

 

AGREEMENT AND PLAN OF MERGER

 

by and among

 

DATARAM CORPORATION,

 

DATARAM ACQUISITION SUB, INC.

 

U.S. GOLD CORP.

 

AND

 

COPPER KING LLC

 

 

 

Dated as of June 13, 2016

 



 

 

 

 

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (this “Agreement”) is entered into as of June
13, 2016, by and among DATARAM CORPORATION, a Nevada corporation (“Parent”);
DATARAM ACQUISITION SUB, INC., a Nevada corporation and wholly-owned subsidiary
of the Parent (“Buyer”); U.S. GOLD CORP., a Nevada corporation (the “Company”);
and Copper King LLC, a principal stockholder of the Company (the “Stockholder”).
Parent, Buyer, Company and the Stockholder are each a “Party” and collectively,
the “Parties” to this Agreement.

R E C I T A L S

WHEREAS, the Company is an exploration stage company that owns certain mining
leases and other mineral rights comprising the Copper King gold and copper
development project located in the Silver Crown Mining District of southeast
Wyoming (the “Copper King Project”) ;

 

WHEREAS, on May 25, 2016, the Company entered into a Purchase and Sale
Agreement, as Amended and Restated agreement with Nevada Gold Ventures, LLC and
Americas Gold Exploration, Inc. (the “Keystone Agreement”) pursuant to which the
Company will acquire certain mining claims related to a gold development project
in Eureka County, Nevada (the “Keystone Project” and, together with the Copper
King Project, the “Properties”), subject to the satisfaction of certain closing
conditions as set forth in the Keystone Agreement (the “Keystone Acquisition”);

 

WHEREAS, the Properties contain probable reserves and all of the Company’s
activities are exploratory in nature;

 

WHEREAS, the Stockholder owns 20,000 shares of the Company’s 0% Series A
Convertible Preferred Stock which are convertible into Ten Million (10,000,000)
shares of the Company’s Common Stock; and

WHEREAS, the Boards of Directors of each of the Parent, Buyer and the Company
have each approved the acquisition of the Company by the Parent through the
merger of the Company with and into the Buyer, with Company surviving such
merger, upon the terms and subject to the conditions set forth in this
Agreement, whereby all of the issued and outstanding shares of the capital stock
and other securities of the Company will be converted into the right to receive
the Merger Consideration (as defined herein).

 

1 

 

 

A G R E E M E N T

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound the parties agree as
follows:

ARTICLE I
DEFINITIONS

For all purposes of this Agreement, except as otherwise expressly provided,

(a)      the terms defined in this Article I have the meanings assigned to them
in this Article I and include the plural as well as the singular,

(b)      all accounting terms not otherwise defined herein have the meanings
assigned under GAAP,

(c)      all references in this Agreement to designated “Articles,” “Sections”
and other subdivisions are to the designated Articles, Sections and other
subdivisions of the body of this Agreement,

(d)      pronouns of either gender or neuter shall include, as appropriate, the
other pronoun forms, and

(e) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision.

As used in this Agreement and the schedules delivered pursuant to this
Agreement, the following definitions shall apply:

“AAA Rules” has the meaning set forth in Section 9.17.

“Action” means any action, complaint, claim, charge, petition, investigation,
suit or other proceeding, whether civil or criminal, in law or in equity, or
before any mediator, arbitrator or Governmental Entity.

“Affiliate” means with respect to any specified Person, any other Person that
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such specified Person.

“Agreement” means this Agreement and Plan of Merger, as amended or supplemented,
together with all exhibits and schedules attached or incorporated by reference.

“Approval” means any approval, authorization, consent, qualification or
registration, or any waiver of any of the foregoing, required to be obtained
from, or any notice, statement or other communication required to be filed with
or delivered to, any Governmental Entity or any other Person.

2 

 

 

“Articles of Merger” has the meaning set forth in Section 2.2.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York, New
York.

“Buyer” has the meaning set forth in the preamble to this Agreement.

“Certificates” has the meaning set forth in Section 2.7.

“Claim” has the meaning set forth in Section 8.3.

“Claim Notice” has the meaning set forth in Section 8.3.

“Closing” has the meaning set forth in Section 2.12.

“Closing Date” means the date of the Closing as set forth in Section 2.12.

“Common Consideration” has the meaning set forth in Section 2.5.

“Common Share” and “Common Shares” have the meanings set forth in in Section
2.5.

“Common Stock” means the common stock, par value $0.001 per share, of the
Parent.

“Company” has the meaning set forth in the preamble to this Agreement.

“Conditions Precedent” has the meaning set forth in Section 6.5

“Contract” means any agreement, contract, arrangement, bond, loan commitment,
franchise, indemnity, indenture, instrument, lease, license or understanding,
whether or not in writing.

“Effective Time” has the meaning set forth in Section 2.2.

“Encumbrance” means any claim, charge, easement, encumbrance, lease, covenant,
security interest, lien, option, pledge, rights of others, or restriction
(whether on voting, sale, transfer, disposition or otherwise), whether imposed
by agreement, understanding, law, equity or otherwise, except for any
restrictions on transfer generally arising under any applicable federal or state
securities law.

“Environmental Law” shall mean any Law which relates to or otherwise imposes
liability or standards of conduct concerning discharges, emissions, releases or
threatened releases of noises, pathogens, odors, pollutants, or contaminants or
hazardous or toxic wastes, substances or materials, whether as matter or energy,
into air (whether indoors or out), water (whether surface or underground) or
land (including any subsurface strata), or otherwise relating to their
manufacture, processing, generation, distribution, use, treatment, storage,
disposal, cleanup, transport or handling, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Resource
Conservation and Recovery Act of 1976, as amended, the Toxic Substances Control
Act of 1976, as amended, the Federal Water Pollution Control Act Amendments of
1972, the Clean Water Act of 1977, as amended, the National Environmental Policy
Act of 1969, and any state provision analogous to any of the foregoing.

3 

 

 

“Escrow Agent” means a mutually agreed to third party that is in the business of
providing the escrow services similar to the services required herein.

“Escrow Agreement” has the meaning set forth in Section 2.10.

“Escrow Period” has the meaning set forth in Section 2.10.

“Escrow Shares” has the meaning set forth in Section 2.10.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

“General Mining Law” means the General Mining Law of 1872, as amended.

“Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.

“Hazardous Substance” means any material, substance, form of energy or pathogen
which (a) constitutes a “hazardous substance”, “toxic substance” or “pollutant”,
“contaminant”, “hazardous material”, “hazardous chemical”, “regulated
substance”, or “hazardous waste” (as such terms are defined by or pursuant to
any Environmental Law) or (b) is otherwise regulated or controlled by, or gives
rise to liability under, any environmental law.

“Indemnified Party” has the meaning set forth in Section 8.3.

“Indemnifying Party” has the meaning set forth in Section 8.3.

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all U.S. and
foreign patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, brand names,
certification marks, trade dress, logos, trade names, domain names, assumed
names and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including source code, object code,
diagrams, data and related documentation), (g) all other proprietary rights, (h)
all copies and tangible embodiments of the foregoing (in whatever form or
medium), (i) licenses, immunities, covenants not to sue and the like relating to
the foregoing, and (j) any claims or causes of action arising out of or related
to any infringement or misappropriation of any of the foregoing.

4 

 

 

“Knowledge” or “Known” shall mean the actual knowledge (without investigation)
of the Stockholder, the Company, the Parent or the Buyer, as the case may be.

“Law” means any constitutional provision, statute or other law, rule,
regulation, or interpretation of any Governmental Entity and any Order.

“Loss” means any action, cost, damage, disbursement, expense, liability, loss,
deficiency, diminution in value, obligation, penalty or settlement of any kind
or nature, whether foreseeable or unforeseeable, including but not limited to,
interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses incurred in the investigation, collection,
prosecution and defense of claims and amounts paid in settlement, that may be
imposed on or otherwise incurred or suffered by the specified Person.

“Material Adverse Effect” means, with respect to any Person, (i) a material
adverse effect on the condition (financial or otherwise), business, prospects,
assets, liabilities, or results of operations of such Person; or (ii) a material
adverse effect on the ability of such Person to consummate the transactions
contemplated by this Agreement.

“Merger” has the meaning set forth in Section 2.1.

“Merger Consideration” has the meaning set forth in Section 2.5.

“NRS” means the Nevada Revised Statutes.

“Non-Escrow Shares” has the meaning set forth in Section 2.10.

“Order” means any decree, injunction, judgment, order, ruling, assessment or
writ of any Governmental Entity.

“Parent” has the meaning set forth in the preamble to this Agreement.

“Parent Indemnified Party” has the meaning set forth in Section 8.1.

“Parent Indemnifying Party” has the meaning set forth in Section 8.2.

“Parent Shares” shall mean shares of Common Stock and all shares of Parent
Series C Convertible Stock, par value $0.001 per share, delivered to the
stockholders of the Company as part of the Merger Consideration.

“Parent Series C Certificate of Designation” has the meaning set forth in
Section 2.5.

5 

 

 

“Parent Series C Preferred Stock” means the 0% Series C Convertible Preferred
Stock, par value $0.001 per share, of the Parent as shall be set forth in a
certificate of designation filed by the Company with the Secretary of State of
the State of Nevada on or prior to the Effective Date, substantially in the form
of Exhibit A annexed hereto.

“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, a trust or any other entity or organization,
including a Governmental Entity.

“Pre-Closing Tax Returns” has the meaning set forth in Section 7.2.

“Preferred Consideration” has the meaning set forth in in Section 2.5.

“Preferred Escrow Shares” has the meaning set forth in Section 2.7.

“Preferred Share” and “Preferred Shares” have the meanings set forth in in
Section 2.5.

“Regulation D” has the meaning set forth in Section 3.6.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Series A Preferred Stock” means the 0% Series A Convertible Preferred Stock,
par value $0.0001 per share, of the Company, of which Twenty Thousand (20,000)
shares are outstanding and convertible into Fifty Million (50,000,000) Common
Shares.

“Series B Preferred Stock” means the 0% Series B Convertible Preferred Stock,
par value $0.0001 per share, of the Company.

“Share” and “Shares” has the meaning set forth in Section 2.5 and includes all
options, warrants or other securities convertible into Shares.

“Stockholder” has the meaning set forth in the preamble to this Agreement.

“Stockholder Indemnified Party” has the meaning set forth in Section 8.2.

“Stockholder Indemnifying Party” has the meaning set forth in Section 8.1.

“Straddle Period” has the meaning set forth in Section 7.3.

“Surviving Entity” has the meaning set forth in Section 2.1.

6 

 

 

“Tax” (and, with correlative meaning, “Taxes”) means: (i) any federal, state,
local or foreign net income, gross income, gross receipts, windfall profit,
severance, property, production, sales, use, license, excise, franchise,
escheat, employment, payroll, withholding, alternative or add-on minimum, ad
valorem, value added, transfer, stamp, or environmental tax, or any other tax,
custom, duty, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest or penalty, addition to tax or additional
amount imposed by any governmental authority; and (ii) any liability of the
Company for the payment of amounts with respect to payments of a type described
in clause (i) as a result of being a member of an affiliated, consolidated,
combined or unitary group, or as a result of any obligation of the Company under
any Tax Sharing Arrangement or Tax Indemnity Agreement.

“Tax Claim” has the meaning set forth in Section 7.6.

“Tax Indemnity Agreement” means any written or unwritten agreement or
arrangement pursuant to which the Company may be required to indemnify or
reimburse another party for any liability relating to Taxes.

“Tax Period” has the meaning set forth in Section 3.7

“Tax Return” means any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules), including any
information return, claim for refund, amended return or declaration of estimated
Tax.

“Tax Sharing Arrangement” means any written or unwritten agreement or
arrangement for the allocation or payment of Tax liabilities or payment for Tax
benefits with respect to a consolidated, combined or unitary Tax Return which
includes the Company.

“Threshold” has the meaning set forth in Section 8.1(c).

ARTICLE II
THE MERGER

2.1      The Merger. At the Effective Time and upon the terms and subject to the
conditions of this Agreement, including the satisfaction of the Conditions
Precedent set forth in Section 6.5 herein, and in accordance with the Chapter
92A of the NRS, the Company shall be merged with and into Buyer (the “Merger”).
Following the Merger, (i) the Company shall continue as the surviving entity
(the “Surviving Entity”) and wholly owned subsidiary of Parent incorporated and
domiciled in the State of Nevada and (ii) the separate corporate existence of
the Buyer shall cease. Parent, as the sole owner of Buyer, hereby approves the
Merger and this Agreement.

2.2      Effective Time. Subject to the terms and conditions set forth in this
Agreement, on the Closing Date, Articles of Merger, substantially in the form of
Exhibit B annexed hereto (the “Articles of Merger”) shall be duly executed and
acknowledged by Buyer and the Company and thereafter delivered to the Secretary
of State of Nevada for filing. The Merger shall become effective at such time as
a properly executed copy of the Articles of Merger are duly filed with the
Secretary of State of Nevada, or such later time as Parent and the Stockholder
may agree upon and as set forth in the Articles of Merger (the time the Merger
becomes effective being referred to herein as the “Effective Time”).

7 

 

 

2.3      Effects of the Merger. The Merger shall have the effects set forth in
the NRS. Without limiting the generality of the foregoing and subject thereto,
at the Effective Time, all the properties, rights, privileges, powers and
franchises of the Company and Buyer shall vest in the Surviving Entity, and all
debts, liabilities and obligations of the Company and Buyer shall become the
debts, liabilities and obligations of the Surviving Entity. At the Effective
Time, the Surviving Entity shall be incorporated and domiciled in the State of
Nevada. The parties agree to cooperate and deliver any further documentation and
information as may be required by the Secretary of State of the State of Nevada
to cause the Surviving Entity to be domiciled in the State of Nevada at the
Effective Time or as soon as thereafter practicable.

2.4      Articles of Incorporation, Bylaws and Directors and Officers. The
articles of incorporation of the Buyer shall, without further action, be
terminated, and the articles of incorporation and bylaws of the Company in
effect at the Effective Time shall be the articles of incorporation and bylaws
of the Surviving Entity until amended in accordance with applicable Law. The
officers and directors of the Company and the Buyer in office immediately prior
to the Effective Time shall be the officers and directors of the Surviving
Entity effective as of the Effective Time, as set forth on Schedule 2.4 hereto.

2.5      Conversion of Shares. At the Effective Time, by virtue of the Merger
(and without any action on the part of Buyer or the Company) the shares of
common stock, par value $0.0001 per share of the Company (each, a “Common Share”
and, collectively, the “Common Shares”) and the outstanding shares of Series A
Preferred Stock and Series B Preferred Stock of the Company (each a “Preferred
Share” and, collectively, the “Preferred Shares” and, together with the Common
Shares, the “Shares”) issued and outstanding immediately prior to the Effective
Time shall, collectively, be converted into the right to receive the Common
Consideration, or, at the election of any holder of Shares, the Preferred
Consideration. The “Common Consideration” is the aggregate consideration
consisting of shares of Common Stock. The “Preferred Consideration” is the
aggregate consideration consisting of Parent Series C Preferred Stock, the terms
of which are set forth in a certificate of designation to be filed by the Parent
with the Secretary of State of the State of Nevada substantially in the form of
Exhibit A, annexed hereto (the “Parent Series C Certificate of Designation”).
The Preferred Consideration, together with the Common Consideration, shall
hereinafter be referred to as the “Company Stockholder Consideration” and,
together with the Management Consideration (as defined below), the “Merger
Consideration”). The Company Stockholder Consideration shall be allocated as
follows and is being presented in terms of Common Stock on an “as converted”
basis but may be issued in the form of Parent Series C Preferred Stock pursuant
to this Section 2.5:

(a)      Holders of Common Shares of the Company not addressed in 2.5(b)-(f)
below shall exchange their respective Common Shares for the Management
Consideration set forth in Section 2.6 below;

8 

 

 

(b)      Sixty Million (60,000,000) shares of Common Stock shall be issued to
the holders of Series A Preferred Stock;

(c)      Five Million Six Hundred Thousand One Hundred and Fifty (5,600,150)
shares of Common Stock shall be issued to the holders of Series B Preferred
Stock;

(d)      Up to Forty Five Million Four Hundred and Fifty Four Thousand Five
Hundred and Forty Five (45,454,545) shares of Common Stock shall be issued to
holders (the “Company Laidlaw Investors”) of Common Shares issued in connection
with the Company’s private placement of up to Ten Million ($10,000,000) Dollars
of the Company’s securities (the “Company Financing”) pursuant to which Laidlaw
& Company (UK), Ltd. (“Laidlaw”) served as placement agent, based on a 1:1 ratio
with each Common Share of the Company held by a Company Laidlaw Investor
entitled to receive one share of Common Stock. For the avoidance of doubt, less
than 45,454,545 shares of Common Stock may be issued to the Company Laidlaw
Investors pursuant to this section (i) in the event less than $10,000,000 is
raised in the Company Financing, and (ii) depending upon the final per share
pricing in the Company Financing. The parties agree that the ultimate per share
price for the Company Financing must be mutually agreed to by the Boards of
Directors of the Parent and the Company;

(e)      A minimum of Four Million (4,000,000) shares and a maximum of Seven
Million (7,000,000) shares of Common Stock shall be issued to Laidlaw based on
the gross proceeds received by the Company in the Company Financing, calculated
on a share for dollar basis. By way of example, if the Company receives $5
million in gross proceeds in the Company Financing, Laidlaw shall receive Five
Million (5,000,000) shares of Common Stock. Notwithstanding the foregoing,
provided the Company receives at least $6 million in gross proceeds from the
Company Financing, Laidlaw shall be entitled to receive Seven Million
(7,000,000) shares of Common Stock. Additionally, Laidlaw shall be issued
warrants (the “Laidlaw Warrants”) to purchase shares of Common Stock, in such
form and with such terms and pricing as shall be mutually agreed upon between
the Company and Parent prior to Closing. The number of shares of Common Stock
into which the Laidlaw Warrants to be issued will be exercisable shall equal
7.5% of the total dollar amount raised in the Company Financing; and

(f)      Five Million Five Hundred and Fifty Thousand (5,550,000) shares of
Common Stock shall be issued to the holders of Common Shares of the Company
issued in connection with the closing of the Keystone Acquisition (each, a
“Keystone Holder”) the receipt of which shall be conditioned on the receipt of a
Lockup Agreement (as defined below) from each Keystone Holder.

The Company Stockholder Consideration, in the aggregate and on an “as converted”
basis, shall not exceed One Hundred and Twenty Three Million, Six Hundred and
Four Thousand Six Hundred and Ninety Five (123,604,695) shares of Common Stock
and Laidlaw Warrants to purchase up to Seven Hundred and Fifty Thousand
(750,000) shares of Common Stock.



9 

 

 

2.6      Management Consideration. At the Effective Time, the officers and
consultants of the Company set forth on Schedule 2.6, hereto, shall be issued
Four Million Nine Hundred and Fifty Thousand (4,950,000) shares of Common Stock,
in such amounts as are set forth on Schedule 2.6 (the “Management Shares”)
pursuant to Parent’s Equity Incentive Plan. The issuance of the Management
Shares shall be subject to the execution by such officer or consultant of a two
year lockup agreement, the form of which is attached hereto as Exhibit C (the
“Lockup Agreement”).

 

2.7      Exchange of Shares for Merger Consideration. At the Effective Time, the
Shares issued and outstanding immediately prior to the Effective Time shall no
longer be outstanding and shall automatically be cancelled and retired and shall
cease to exist, and each certificate previously evidencing any such Shares (the
“Certificates”) shall thereafter represent the right to receive only the Merger
Consideration.

2.8      Buyer Common Stock. Each share of Buyer common stock, par value $0.001
per share, held by Parent immediately prior to the Effective Time shall, by
virtue of the Merger and without any action on the part of the Parent, be
converted into the right to receive one (1) share of common stock of the
Surviving Entity.

2.9      Delivery of Certificates

(a)      Delivery. At the Closing, the Parent shall deliver the Merger
Consideration pursuant to Section 2.5 and Section 2.6. Upon delivery of the
Merger Consideration, any certificates or book entry records of the Shares shall
forthwith be cancelled.

(b)      No Further Transfers. The Merger Consideration paid upon the
cancellation of Shares in accordance with the terms hereof shall be deemed to
have been paid in full satisfaction of all rights pertaining to such Shares.
From and after the Effective Time, there shall be no further registration of
transfers on the transfer books of the Surviving Entity of the Shares that were
outstanding immediately prior to the Effective Time.

(c)      Certificates. If any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
such Certificate to be lost, stolen or destroyed and, if required by Parent, the
posting by such person of a bond in such reasonable amount as Parent may direct
as indemnity against any claim that may be made against it with respect to such
Certificate, Parent shall deliver in exchange for such lost, stolen or destroyed
Certificate the applicable Merger Consideration with respect thereto.

2.10      Escrow. At the Effective Time, in accordance with the terms of an
escrow agreement (the “Escrow Agreement”), substantially in the form of Exhibit
D annexed hereto, Parent shall deliver (i) to the Escrow Agent, Merger
Consideration consisting of fifteen percent (15%) of the total number of shares
of capital stock of the Company constituting the Company Stockholder
Consideration, which shall be deposited into escrow from the Company Stockholder
Consideration issuable to the Stockholder in shares of Parent Series C Preferred
Stock (the “Escrow Shares”); and (ii) to the stockholders of the Company, the
remaining Merger Consideration (the “Non-Escrow Shares”). The Escrow Shares
shall be available to secure any claims that may arise with respect to the
representations, warranties, covenants or indemnification obligations of the
Stockholder and the Company pursuant to this Agreement during the escrow period
(“Escrow Period”) of twelve (12) months following the Closing Date. In addition,
to the extent the Parent or the Company obtains a new preliminary economic
report

10 

 

 

of the Copper King Project (the “New Report”) during the Escrow Period, and the
New Report shows a lower economic value for the Copper King Project then that
economic value shown in that certain preliminary economic report on the Copper
King Project dated August 24, 2012 and undertaken by Mine Development Associates
(the “MDA Report”), then the Escrow Shares shall serve to reimburse the Parent
for such decline in value, by the forfeiture of such shares, in accordance with
the valuation of such Escrow Shares set forth in the Escrow Agreement. In no
event shall the indemnification obligations of the Stockholder under this
Agreement exceed the Escrow Shares. The Escrow Shares shall not be available for
sale, transfer or other disposition by the Stockholder during the Escrow Period.

2.11      The Closing. Upon the terms and subject to the conditions of this
Agreement, the transactions contemplated by this Agreement shall take place at a
closing (the “Closing”) to be held at the offices of Sichenzia Ross Friedman
Ference LLP, at such other place or at such other time or on such other date as
the Stockholder, the Company, Buyer and Parent may mutually agree upon in
writing, provided that all conditions to closing have been satisfied and closing
deliveries required of the parties in this Article II have been delivered (the
day on which the Closing takes place being the “Closing Date”). The Closing may,
with the consent of all parties, take place by delivering an exchange of
documents by facsimile transmission or electronic mail with originals to follow
by overnight mail service courier.

2.12      Closing Deliveries by the Stockholder and the Company. At the Closing,
against delivery of, among other things, the Merger Consideration, the
Stockholder shall deliver or cause to be delivered to Parent:

(a)      the Certificates, if such Shares were issued in certificated form, in
accordance with Section 2.9;

(b)      Accredited Investor Questionnaires from all holders of Shares;

(c)      All minute books, seals and other records of the Company provided that
such minute books, seals and other records shall not be required to be received
by Parent prior to the Closing;

(d)      Certificates of the Secretary of State and the taxing authorities of
the State of Nevada and the State of Wyoming dated not more than five (5)
business days prior to the Closing Date, attesting to the incorporation and
foreign qualification, respectively, and good standing of the Company as a
corporation in its jurisdiction of incorporation and foreign corporation
qualified to do business, and to the payment of all state taxes due and owing
thereby;

(e)      Copies, certified by the Secretary of State of Nevada, of the Articles
of Incorporation of the Company, and all amendments thereto;

(f)      Copies, certified by the Secretary or Assistant Secretary of the
Company as of the Closing Date, of the bylaws of the Company, and all amendments
thereto;

11 

 

 

(g)      a copy, certified as of the Closing Date by the Secretary or Assistant
Secretary of Company, of the resolutions of the Board of Directors of the
Company authorizing the Company’s execution, delivery and performance of this
Agreement, the consummation of the transactions contemplated herein, and the
taking of all such other corporate action as shall have been required as a
condition to, or in connection with the consummation of the contemplated
transactions;

(h)      the Escrow Agreement, duly executed by the Company and the Stockholder;

(i)      the Articles of Merger duly executed by the Company; and

2.13      Closing Deliveries by Parent and Buyer At the Closing, against
delivery of, among other things, the Certificates, Buyer and Parent shall
deliver to the applicable holder of Shares:

(a)      the Non-Escrow Shares;

(b)      Certificates of the Secretary of State and the taxing authorities of
the State of Nevada dated not more than five (5) business days prior to the
Closing Date, attesting to the incorporation and good standing of Parent as a
corporation in its jurisdiction of incorporation, and to the payment of all
state taxes due and owing thereby;

(c)      Copies, certified by the Secretary of State of Nevada of the Articles
of Incorporation of the Parent, and all amendments thereto;

(d)      a copy, certified as of the Closing Date by the Secretary or Assistant
Secretary of Parent, of the bylaws of Parent and all amendments thereto and
resolutions of the Board of Directors of Parent authorizing Parent’s execution,
delivery and performance of this Agreement, the consummation of the transactions
contemplated herein, and the taking of all such other corporate action as shall
have been required as a condition to, or in connection with the consummation of
the contemplated transactions;

(e)      Certificates of the Secretary of State and the taxing authorities of
the State of Nevada dated not more than five (5) business days prior to the
Closing Date, attesting to the incorporation and good standing of Buyer as a
corporation in its jurisdiction of incorporation, and to the payment of all
state taxes due and owing thereby;

(f)      Copies, certified by the Secretary of State of Nevada of the Articles
of Incorporation of Buyer, and all amendments thereto;

(g)      copy, certified as of the Closing Date by the Secretary or Assistant
Secretary of Buyer, of the bylaws of Buyer and all amendments thereto and
resolutions of the Board of Directors of Buyer authorizing Buyer’s execution,
delivery and performance of this Agreement, the consummation of the transactions
contemplated herein, and the taking of all such other corporate action as shall
have been required as a condition to, or in connection with the consummation of
the contemplated transactions;

(h)      the Escrow Agreement, duly executed by the Parent and Buyer, as
applicable;

12 

 

 

(i)      the Articles of Merger duly executed by the Parent and Buyer, as
applicable;

(j)      all approvals required for issuance of the Merger Consideration shall
have been obtained including approval of the Parent’s stockholders of this
Agreement, the consummation of the Merger and the issuance of the Merger
Consideration pursuant to NASDAQ Listing Rule 5635 and the approval of the
Listing of the Additional Shares Application by The NASDAQ Stock Market relating
to the listing and issuance of the Common Consideration and the Management
Consideration and the shares of Common Stock issuable upon conversion of the
Preferred Consideration (the “Shareholder and NASDAQ Approvals”); and

 

(k)       evidence of the resignation of two members from the Board of Directors
of the Parent to be determined by the Parent, the Company and the Stockholder
and the evidence of appointment of three (3) designees of the Company to the
Board of Directors of the Parent, to be effective on the eleventh day following
the date on which the Parent meets its information obligations under the
Exchange Act, including the filing and mailing of a Schedule 14f-1 related to
the foregoing (the “Schedule 14f-1”).

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER
AND THE COMPANY

The Stockholder and the Company hereby each represent and warrant as of the
Closing Date to Buyer and Parent as follows:

3.1      Organization and Qualification of the Company.

(a)      The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada.

(b)      The Company has all necessary corporate power and authority over the
assets now owned by it. The Company is licensed or qualified to do business in
the State of Wyoming. The Stockholder has delivered to Buyer complete and
correct copies of the charter and bylaws of the Company as in effect as of the
Closing Date.

3.2      Capitalization.

(a)      The authorized capital stock of the Company consists of 200,000,000
shares of common stock and 50,000,000 shares of preferred stock. As of the
Effective Date, (i) 10,500,000 shares of Common Stock are issued and
outstanding, (ii) 20,000 shares of preferred stock are designated as Series A
Preferred Stock, convertible into an aggregate of 50,000,000 shares of common
stock, and all such 20,000 shares of Series A Preferred Stock are issued and
outstanding and (iii) 600,000 shares of preferred stock are designated as Series
B Preferred Stock, convertible into an aggregate of 30,000,00shares of common
stock, 560,015 of which are issued and outstanding.

13 

 

 

(b)      Except as set forth in Section 3.2(a), there are no shares of capital
stock of the Company issued and outstanding. All of the Shares have been duly
authorized and validly issued and are fully paid and non-assessable. None of the
Shares were issued in violation of any preemptive rights or are subject to any
preemptive rights of any Person. All of the Shares have been issued and granted
in all material respects in compliance with applicable securities Laws and other
requirements of Law. No legend or other reference to any Encumbrance appears
upon any certificate representing the Shares, except for customary legends with
respect to transfer restrictions for restricted securities under federal and
state securities Laws. The holders of all capital stock of the Company are set
forth on Section 3.2(a).

(c)      Except as set forth in Section 3.2(a), there are no outstanding
options, warrants, agreements, conversion rights, preemptive rights or other
rights to subscribe for or purchase from the stockholders of the Company or the
Company or any contracts or commitments providing for the issuance of, or the
granting of rights to acquire, (i) any capital stock or other ownership
interests of the Company, including, but not limited to the Shares; or (ii) any
securities convertible into or exchangeable for any such capital stock or other
ownership interests. There are no outstanding contractual obligations of any of
the stockholders of the Company or the Company to transfer, issue, repurchase,
redeem or otherwise acquire any outstanding shares of capital stock or other
ownership interests of the Company, including, but not limited to the Shares.
The Company neither owns nor has any contract, agreement or understanding to
acquire, any equity securities or other securities of any Person or any direct
or indirect equity or ownership interest in any other business.

3.3      Stock Ownership by Stockholder. The Stockholder has good title to, and
is the sole record and beneficial owners of, the shares of Series A Preferred
Stock and the shares of Series A Preferred Stock owned by the Stockholder are
free and clear of any and all Encumbrances. The Stockholder is not a party to
any voting trusts, stockholders agreements, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any of the
shares of Series A Preferred Stock owned by the Stockholder other than such
which will terminate upon the consummation of the transactions contemplated by
this Agreement.

3.4      Authorization; Enforceability. The execution, delivery and performance
of this Agreement by the Stockholder and the Company and the consummation by the
Stockholder and the Company of the transactions contemplated hereby have been
duly authorized by all requisite corporate action on the part of the Stockholder
and the Company, respectively. This Agreement has been duly executed and
delivered by the Stockholder and the Company, and assuming due authorization,
execution and delivery by Buyer and Parent, this Agreement constitutes a valid
and binding obligation of the Stockholder and the Company enforceable against
the Stockholder and the Company in accordance with its terms, except to the
extent that the enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws, or by equitable principles relating
to the rights of creditors generally.

14 

 

 

3.5      No Conflict; Governmental Consents. The execution, delivery and
performance of this Agreement by the Stockholder and the Company do not and will
not (i) violate, conflict with or result in the breach of any provision of the
charter, articles of organization, bylaws or operating agreement of the Company
or the Stockholder, as applicable, (ii) conflict with or violate in any material
respect any Law or Order applicable to the Stockholder or, to the Knowledge of
the Stockholder, the Company, or (iii) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any Encumbrance on
any of the shares of Series A Preferred Stock owned by the Stockholder or on any
of the other assets or properties of the Stockholder pursuant to, any note,
bond, mortgage, indenture, license, permit, lease, sublease or other Contract to
which the Stockholder is a party or by which any of the shares of Series A
Preferred Stock owned by the Stockholder or any of such other assets or
properties is bound or affected, except as would not reasonably be expected to
result in a Material Adverse Effect on the Stockholder. The execution, delivery
and performance of this Agreement by the Stockholder and, to the Knowledge of
the Stockholder, the Company, do not and will not require any Approval or Order
of any Governmental Entity.

3.6      Additional Stockholder Representations. (a) The Stockholder represents
that it is an “accredited investor” as such term is defined in Rule 501 of
Regulation D (“Regulation D”) promulgated under the Securities Act and that the
Stockholder is able to bear the economic risk of an investment in the Parent
Shares. The Stockholder hereby acknowledges and represents that (i) such
Stockholder has knowledge and experience in business and financial matters,
prior investment experience, including investment in securities that are
non-listed, unregistered and/or not traded on a national securities exchange or
the Stockholder has employed the services of a “purchaser representative” (as
defined in Rule 501 of Regulation D), attorney and/or accountant to read all of
the documents furnished or made available by the Parent to the Stockholder to
evaluate the merits and risks of such an investment on the Stockholder’s behalf;
(ii) the Stockholder recognizes the highly speculative nature of this
investment; and (iii) the Stockholder is able to bear the economic risk that the
Stockholder hereby assumes.

(b) The Stockholder understands that the Parent Shares have not been registered
under the Securities Act by reason of a claimed exemption under the provisions
of the Securities Act that depends, in part, upon such Stockholder’s investment
intention. In connection with the foregoing, the Stockholder hereby represents
that the Stockholder is purchasing the Parent Shares for the Stockholder’s own
account for investment and not with a view toward the resale or distribution to
others. The Stockholder, if an entity, further represents that it was not formed
for the purpose of purchasing the Parent Shares. The Stockholder understands and
hereby acknowledges that the Company is under no obligation to register any of
the Parent Shares under the Securities Act or any state securities or “blue sky”
laws.

(c) The Stockholder and the Company on behalf of each other stockholder of the
Company, consents to the placement of a legend on any certificate or other
document evidencing the Parent Shares that such Parent Shares have not been
registered under the Securities Act or any state securities or “blue sky” laws
and setting forth or referring to the restrictions on transferability and sale
thereof contained in this Agreement. The Stockholder and the Company are aware
that the Parent will make a notation in its appropriate records with respect to
the restrictions on the transferability of such Parent Shares. The legend to be
placed on each certificate shall be in form substantially similar to the
following:

 

15 

 

 

“[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE
BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES

 

3.7      Taxes. During the period beginning on the date of inception through and
including the Closing Date (such period, the “Tax Period”):

(a)      All Tax Returns required to be filed by or with respect to the Company
in respect of the Tax Period have been timely filed, and, to the Knowledge of
the Stockholder, all such Tax Returns are complete and correct in all material
respects. The Company has paid (or there has been paid on its behalf) all Taxes,
whether shown on any Tax Returns, that are due from or with respect to it for
the periods covered by such Tax Returns and have made all required estimated
payments of Tax sufficient to avoid any penalties for underpayment.

(b)      To the Knowledge of the Stockholder, no claim has been made, in respect
to the Tax Period, by an authority in a jurisdiction where the Company does not
file a Tax Return that the Company may be subject to taxation in that
jurisdiction and no basis exists for any such claim. There is no proposed
assessment and no audit, examination, suit, investigation or similar proceeding
pending or to the Knowledge of the Stockholder, proposed or threatened with
respect to Taxes of the Company for the Tax Period and, to the Knowledge of the
Stockholder, no basis exists therefor.

3.8      Litigation; Compliance with Laws.

(a)      To the Knowledge of the Stockholder, there is no Action pending or
threatened against or affecting any of the Company or its respective assets.

(b)      Neither the Stockholder nor the Company are (i)  in violation of any
applicable Law or (ii)  subject to or in default with respect to any Order to
which any of them, or any of their respective properties or assets (owned or
used), is subject. To the Knowledge of the Stockholder, the Company, since
inception, has been in compliance with each Law that is or was applicable to it
or use of any of its assets, except as would not reasonably be expected to
result in a Material Adverse Effect on the Company.

16 

 

 

(c)      Neither the Stockholder nor, to the Knowledge of the Stockholder, the
Company, has received either in its own capacity or as a representative of the
Company, since inception, any notice or other communication (whether oral or
written) from any Governmental Entity or any other Person regarding (i) any
actual, alleged, possible, or potential violation of, or failure to comply with,
any Law or (ii) any actual, alleged, possible, or potential obligation on the
part of the Company to undertake, or to bear all or any portion of the cost of,
any remedial action of any nature, except as would not reasonably be expected to
result in a Material Adverse Effect on the Company.

3.9      No Brokers or Finders. No agent, broker, finder, or investment or
commercial banker, or other Person or firm engaged by or acting on behalf of the
Stockholder, the Company, or any of their respective Affiliates, in connection
with the negotiation, execution or performance of this Agreement or the
transactions contemplated by this Agreement, is or will be entitled to any
brokerage or finder’s or similar fee or other commission as a result of this
Agreement or such transactions.

3.10      Mining Law Compliance. To the Knowledge of the Stockholder, the
Company (and its subsidiaries) is compliant with applicable state and federal
mining statutes, including the General Mining Law of 1872, as amended, the
Nevada Revised Statutes and the Wyoming Statutes. The Company represents and
warrants that: (1) the unpatented mining claims which are a part of the
Properties have been located and appropriate record made thereof in compliance
with the laws of the United States and the laws of the State of Nevada, (2) the
claim maintenance fees have been paid for the year beginning on September 1
prior to the effective date of this Agreement and appropriate record made
thereof; (3) there is no claim of adverse mineral rights affecting the
Properties, (4) subject to the paramount interest of the United States, the
Company controls the full undivided possessory title to the unpatented mining
claims which are a part of the Properties, and (5) the Company’s possessory
right to the unpatented mining claims which are a part of the Properties is free
and clear of all liens and encumbrances.

3.11      Intellectual Property Rights. To the Knowledge of the Stockholder, the
Company does not own or have the rights to any Intellectual Property.

3.12      Environmental Matters.

(a)      To the Company’s Knowledge, the Company is operating the Properties in
material compliance with all applicable Environmental Laws;

(b)      The Company has not, and, to Company’s Knowledge, no other person has,
used, stored, disposed of, released or managed (whether by act or omission) any
Hazardous Substances in a manner that could reasonably be expected to result in
the owner or operator of the Properties incurring any material liability or
expense;

17 

 

 

(c)      The Company has not received any written notice from any governmental
body that the Company is in violation of any Environmental Law in connection
with its operation of the Properties; and

(d)      The Company is not subject to any pending or, to the Company’s
Knowledge, threatened Action in connection with the Properties involving a
demand for damages, injunctive relief, penalties or other potential liability
with respect to a violation of any Environmental Law or release of any Hazardous
Substance.

3.13      Mine Safety Disclosures. The Company represents and warrants that it
has not received any citations, orders, or notices from the Mine Safety and
Health Administration or the Federal Mine Safety and Health Review Commission
which would, if the Company were a publicly reporting corporation, require
disclosure under Item 104 of Regulation S-K.

3.14      Indebtedness and Other Contracts. Except as set forth on Schedule 3.14
annexed hereto, neither the Company nor any of its subsidiaries, (i) has any
outstanding Indebtedness (as defined below), (ii) is a party to any contract,
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.  For purposes of this Agreement: 
(x) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, claim, lien, tax, right
of first refusal, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto.

18 

 

 

3.15      Disclosure. To the Knowledge of the Stockholder all factual
information (taken as a whole) heretofore or contemporaneously requested by
Parent or Buyer (or their financial advisor) and furnished to Parent or Buyer by
or on behalf of Stockholder and the Company or their representatives for
purposes of or in connection with this Agreement or the transactions
contemplated herein was materially true and accurate on the date as of which
such information is dated and the Stockholder does not believe such factual
information is materially incomplete in any respect. By way of example, and not
as a limitation, Stockholder has no reason to believe the information contained
in the MDA Report is not true and correct in all material respects.

ARTICLE IV
INTENTIONALLY OMITTED

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT

Parent and Buyer jointly and severally represent and warrant to the Company and
the Stockholder as of the Closing Date and agree as follows:

5.1      Organization and Authority of Parent and Buyer.

(a)      Parent is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and the execution, delivery and
performance of this Agreement by the Parent and the consummation by Parent of
the transactions contemplated hereby have been duly authorized by all requisite
action on the part of Parent. The Parent Shares to be issued to the stockholders
of the Company as part of the Merger Consideration have been duly authorized by
all necessary corporate action on the part of Parent and, upon receipt of the
Shares from the stockholders of the Company, if such Shares are certificated, at
the Effective Time, will be validly issued, fully paid and non-assessable. This
Agreement has been duly executed and delivered by Parent, and assuming due
authorization, execution and delivery by the Stockholder, the Company and Buyer,
this Agreement constitutes a valid and binding obligation of Parent enforceable
against Parent in accordance with its terms, except to the extent that the
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws, or by equitable principles relating to the rights of
creditors generally.

(b)      Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and the execution, delivery and
performance of this Agreement by the Buyer and the consummation by Buyer of the
transactions contemplated hereby have been duly authorized by all requisite
action on the part of Buyer. This Agreement has been duly executed and delivered
by Buyer, and assuming due authorization, execution and delivery by the
Stockholder, the Company and the Parent, this Agreement constitutes a valid and
binding obligation of Buyer enforceable against Buyer in accordance with its
terms, except to the extent that the enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws, or by
equitable principles relating to the rights of creditors generally.

19 

 

 

(c)      Buyer does not own, operate or lease any properties and was created
solely for purposes of the transactions contemplated by this Agreement. The
Buyer has delivered to the Stockholder and the Company complete and correct
copies of the charter and bylaws of the Buyer as in effect as of the Closing
Date.

(d)      The Parent has good title to, and is the sole record and beneficial
owner of, 100% of the issued and outstanding shares of the Buyer and such shares
are free and clear of any and all Encumbrances. The Parent is not a party to any
voting trusts, stockholder agreements, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any of the
shares of the Buyer owned by the Parent other than such which will terminate
upon the consummation of the transactions contemplated by this Agreement.

 

5.2      Capitalization.

(a)      The authorized capital stock of the Parent consists of 54,000,000
shares of Common Stock and 5,000,000 shares of preferred stock. As of the date
hereof, after giving effect to the Merger and the consummation of the
transactions contemplated hereby, the capitalization of the Parent will be as
set forth on Schedule 5.2 hereof. All of the outstanding shares of Common Stock
and all of the outstanding shares of Parent’s preferred stock have been duly
authorized and validly issued and are fully paid and non-assessable. None of the
outstanding shares of Common Stock or Parent preferred stock were issued in
violation of any preemptive rights or is subject to any preemptive rights of any
Person. No legend or other reference to any Encumbrance will appear upon any
certificate representing the Merger Consideration, except for customary legends
with respect to transfer restrictions for restricted securities under federal
and state securities Law.

(b)      Except as set forth in the Parent’s filings with the SEC, there are no
outstanding options, warrants, agreements, conversion rights, preemptive rights
or other rights to subscribe for or purchase from the Parent, or any plans,
contracts or commitments providing for the issuance of, or the granting of
rights to acquire, (i) any capital stock or other ownership interests of the
Parent, including, but not limited to the Parent Shares; or (ii) any securities
convertible into or exchangeable for any such capital stock or other ownership
interests. Except as set forth in the Parent’s filings with the SEC, there are
no outstanding contractual obligations or plans of the Parent to transfer,
issue, repurchase, redeem or otherwise acquire any outstanding shares of capital
stock or other ownership interests of the Parent. There are no outstanding
bonds, debentures, notes or other indebtedness of Parent having the right to
vote (or convertible into, or exchangeable for, securities having the right to
vote) on any matter on which holders of shares of Parent common stock may vote.

(c)      The authorized capital stock of the Buyer consists of Three Thousand
(3,000) shares of common stock and no shares of preferred stock. As of the date
hereof, there are One Thousand (1,000) shares of common stock outstanding, 100%
of which are held by the Parent. All of the shares of Buyer common stock, have
been duly authorized and validly issued and are fully paid and non-assessable.
None of the outstanding shares of Buyer’s common stock, were issued in violation
of any preemptive rights or is subject to any preemptive rights of any Person.

20 

 

 

(d)      There are no outstanding options, warrants, agreements, conversion
rights, preemptive rights or other rights to subscribe for or purchase from the
Buyer, or any plans, contracts or commitments providing for the issuance of, or
the granting of rights to acquire, (i) any capital stock or other ownership
interests of the Buyer, including, but not limited to the Buyer shares; or
(ii) any securities convertible into or exchangeable for any such capital stock
or other ownership interests. There are no outstanding contractual obligations
or plans of the Buyer to transfer, issue, repurchase, redeem or otherwise
acquire any outstanding shares of capital stock or other ownership interests of
the Buyer. There are no outstanding bonds, debentures, notes or other
indebtedness of Buyer having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matter on which
holders of shares of Buyer common stock may vote.

5.3      Litigation; Compliance with Laws.

(a)      To the Knowledge of the Buyer, there is no Action pending or threatened
against or affecting the Buyer or any of its assets.

(b)      Except as set forth in the Parent’s filings with the SEC, to its
Knowledge, neither the Parent nor the Buyer is in violation of any applicable
Law or, to the Knowledge of the Parent or the Buyer, subject to or in default
with respect to any Order to which it, or its properties or assets (owned or
used), is subject except as would not reasonably be expected to result in a
Material Adverse Effect on the Parent or Buyer, as the case may be. To the
Knowledge of the Buyer, at all times since inception, Buyer has been in
compliance with each Law that is or was applicable to it or to the conduct or
operation of its business or the ownership or use of any of its assets, except
as would not reasonably be expected to result in a Material Adverse Effect on
the Buyer.

(c)      To the Knowledge of the Parent and except as may be set forth in the
Parent’s filings with the SEC, there is no Action pending or threatened against
or affecting the Parent or any of its assets.

 

5.4      No Conflict; Governmental Consents(a)       The execution, delivery and
performance of this Agreement by the Parent and Buyer do not and will not (i)
violate, conflict with or result in the breach of any provision of the charter
or by-laws of the Parent or Buyer, (ii) conflict with or violate in any material
respect any Law or Order applicable to any of the Parent or Buyer, or (iii)
conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, or result in
the creation of any Encumbrance on any of the assets or properties of the Parent
or Buyer pursuant to, any note, bond, mortgage, indenture, license, permit,
lease, sublease or other Contract to which the Parent or Buyer is a party or by
which any of its assets or properties is bound or affected, except as would not
reasonably be expected to result in a Material Adverse Effect on the Parent or
Buyer.

21 

 

 

(b)      Except for the listing of the Common Consideration, the Management
Consideration and the shares of Common Stock issuable upon conversion of the
Preferred Consideration with The NASDAQ Capital Market, if required, the
execution, delivery and performance of this Agreement by the Parent does not and
will not require any Approval or Order of any Governmental Entity.

5.5      SEC Reporting. Parent has filed all forms, reports, statements,
certifications and other documents (including all exhibits, amendments and
supplements thereto) required to be filed by it with the SEC pursuant to the
Exchange Act or other applicable United States federal securities Laws. None of
the Parent’s subsidiaries is required to file periodic reports with the SEC. To
the Parent’s Knowledge, no investigation by the SEC with respect to the Parent
or any of its subsidiaries is pending or threatened.

5.6      Officer and Directors. To the Parent’s Knowledge, none of the officers
or directors of Parent or any of its subsidiaries: (i)      has been convicted
of any felony or misdemeanor or named as a subject of a criminal proceeding
within the past ten (10) years (excluding traffic violations and other minor
offenses but including in connection with the purchase or sale of any security,
involving the making of a false filing with the SEC, or arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, or investment adviser); (ii) is subject to any order, judgment, or
decree of any court of competent jurisdiction temporarily or preliminarily
enjoining or restraining, or is subject to any order, judgment, or decree of any
court of competent jurisdiction, entered within the past five (5) years,
permanently enjoining or restraining such person from engaging in or continuing
any conduct or practice in connection with the purchase or sale of any security,
involving the making of a false filing with the SEC, or arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, or investment adviser; (iii) is subject to an order of the SEC entered
pursuant to Sections 15(b), 15B(a), or 15B(c) of the Exchange Act, or Section
203(e) or (f) of the Investment Advisers Act of 1940; (iv) is suspended or
expelled from membership in, or suspended or barred from association with a
member of, a national securities exchange registered under Section 6 of the
Exchange Act or a national securities association registered under Section 15A
of the Exchange Act for any act or omission to act constituting conduct
inconsistent with just and equitable principles of trade; or (v) is subject to a
United States Postal Service false representation order entered under 39 U.S.C.
Section 3005 within the past five (5) years or is subject to a restraining order
or preliminary injunction entered under 39 U.S.C. Section 3007 with respect to
conduct alleged to have violated 39 U.S.C. Section 3005.

22 

 

 

5.7      No Brokers or Finders. Except as set forth on Schedule 5.7, no agent,
broker, finder, or investment or commercial banker, or other Person or firm
engaged by or acting on behalf of any of the Parent, the Buyer, or any of their
respective Affiliates, in connection with the negotiation, execution or
performance of this Agreement or the transactions contemplated by this
Agreement, is or will be entitled to any brokerage or finder’s or similar fee or
other commission as a result of this Agreement or such transactions.

5.8      Disclosure. To the Knowledge of the Parent and the Buyer all factual
information (taken as a whole) heretofore or contemporaneously requested by
Stockholder or the Company and furnished to the Stockholder or the Company by or
on behalf of the Parent or the Buyer or its representatives for purposes of or
in connection with this Agreement or the transactions contemplated herein was
materially true and accurate on the date as of which such information is dated
and neither the Parent nor the Buyer believes such factual information is
materially incomplete in any respect

ARTICLE VI
ADDITIONAL AGREEMENTS

6.1      Assumption of Risk by Parent and Buyer; No Reliance.

(a)      Each of Parent and Buyer, on behalf of themselves and their respective
officers, directors, stockholders and affiliates hereby acknowledge and agree
that: (i) it has had sufficient opportunity to conduct and has conducted a
thorough due diligence investigation of the Company and the Properties prior to
the date hereof; (ii) the representations and warranties set forth in Article
III are, subject to the limited recourse set forth in Articles VII and VIII, for
informational purposes only, and, except as set forth in Articles VII and VIII,
shall not give rise to any Claim in any manner (including, without limitation,
breach of contract); and (iii) it is sophisticated in business transactions of
the nature contemplated by this Agreement and understands the risks of engaging
in a such a transaction with limited representations and warranties made by the
Stockholder and limited recourse for breach thereof.

(b)       Each of Parent and Buyer, on behalf of themselves and their respective
officers, directors, stockholders and affiliates, hereby acknowledge and agree
that (i) neither the Company nor the Stockholder or their respective Affiliates
or representatives has made or makes any representation or warranty, express or
implied, relating to the Company or the Properties or assets or otherwise except
for those representations and warranties expressly set forth in Article III and
(ii) no Person has been authorized by the Stockholder to make any representation
or warranty relating to the Company or its assets or otherwise in connection
with the Merger, and if made, such statement must not be relied upon as having
been authorized by the Company or the Stockholder.

23 

 

 

6.2      Notices and Consents. Each of the Stockholder and Parent agree that, in
the event any Approval necessary to preserve the Company’s assets (including the
Properties) is not obtained prior to the Closing, the Stockholder will,
subsequent to the Closing, on the reasonable request of Parent and at Parent’s
sole cost and expense, cooperate with the Surviving Entity and Parent in
attempting to obtain such Approval as promptly thereafter as practicable.

6.3      Taking of Necessary Action; Further Action. If, at any time after the
Closing Date, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest the Surviving Entity with full right,
title and possession to all assets (including the Properties), property, rights,
privileges, powers and franchises of the Company, the officers and directors of
the Surviving Entity are fully authorized in the name of the Surviving Entity or
otherwise to take and will take, all such actions at Parent’s expense.

6.4      Stockholder’s Obligation to Close. The Stockholder’s obligation to
close the transaction set forth in this Agreement is expressly made subject to
the satisfaction of the following conditions:

(a)      Parent shall have obtained the requisite shareholder approval for the
issuance of the Merger Consideration and the consummation of the Merger; and

(b)      Receipt by stockholders of the Company of the Non-Escrow Shares and
receipt by the Escrow Agent of the Escrow Shares.

6.5      Conditions Precedent. The Closing of the Merger and related
transactions or actions contemplated by this Agreement are expressly subject to
and contingent upon the satisfaction of the following conditions precedent (the
“Conditions Precedent”): 

(a) Parent shall have obtained Stockholder and NASDAQ Approval;

(b) Parent shall have received approval from the NASDAQ Capital Market of an
additional listing application covering the Merger Consideration, if required;

(c)      the filing by the Parent of the Schedule 14f-1;

(d)      the Company shall have closed the Keystone Acquisition;

(e)      the Company shall have closed the Company Financing and received at
least Three Million Dollars ($3,000,000) in net proceeds from the sale of its
securities;

(f) delivery of a fairness opinion issued to Parent relating to the Company, the
Properties and the Merger Consideration in customary form;

(g) Parent shall have obtained the requisite approval of holders of its voting
capital to increase the number of authorized shares of its Common Stock to Two
Hundred Million (200,000,000) shares from Fifty Four Million (54,000,000)
shares;

(h) Immediately preceding the Closing Date, the Parent shall not have more than
12,141,327 shares of Common Stock outstanding on a fully diluted basis;

24 

 

 

(i) The representations and warranties of the Company and the Stockholder
contained in this Agreement shall have been true and correct in all material
respects on the date of this Agreement (except whether such representations are
qualified by material or material adverse effect, which shall be true and
correct in all respects) and shall be true and correct as of the Closing Date as
if made on the Closing Date and the Company and the Stockholder shall have
performed, satisfied and complied in all respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Company and the Stockholder in connection with the consummation of the
transactions contemplated by this Agreement at or prior to the Closing Date and
the Company shall deliver a certificate, executed by its Chief Executive
Officer, dated as of the Closing Date, certifying that the foregoing is true;
and

(j)      The Board of Directors of Parent shall have declared as a special
dividend a right entitling each stockholder as of the Record Date (as defined
below) to a proportionate ownership interest, record or beneficial, equal to
their ownership interest in the Parent, of the Parent Assets (as defined below)
or the proceeds therefrom, as, when and if the Board of Directors of the Parent
elects to divest such Parent Assets within eighteen (18) months of the Closing
Date. The record date of such special dividend (the “Record Date”) will be no
less than five (5) business days prior to the Closing Date.

6.6      Further Assurances. Parent, Buyer and the Stockholder shall (and Parent
shall cause the Surviving Entity to) provide reasonable cooperation to each
other and their professional auditors with respect to any audit, legal or tax
inquiries or procedures following the Closing Date including, without
limitation, in order to permit Parent to have prepared, at its sole cost and
expense, audited financial statements as required for filing with the SEC.

6.7      Legal Representation. Parent and Buyer, on the one hand, and the
Company and the Stockholder, on the other hand, hereto acknowledge that they
have been represented by independent legal counsel in the preparation of this
Agreement. Parent, the Company, the Stockholder and Buyer each hereby explicitly
waive any conflict of interest and other allegations that it/they have not been
represented by its own counsel.

6.8      Financial Matters. At the Closing Date, all intercompany obligations
recorded on the books and records of the Parties, due and owing from the Company
to Stockholder, or from Stockholder to the Company shall be cancelled. All bank
accounts of the Company shall be maintained and any balances on the date hereof
shall be conveyed and transferred to Buyer and the Surviving Entity by virtue of
the Merger.

6.9      Company Financial Statements. The Company shall, not later than 20 days
after execution of this Agreement, deliver to the Parent its financial
statements for the prior two (2) fiscal years (or since inception) audited by a
PCAOB firm and unaudited financial statements for any interim period as well as
pro forma financial statements of the post-Merger balance sheet of the Parent
and the Surviving Entity, on a consolidated basis, and such additional
information as is required for the Parent’s preliminary proxy statement on
Schedule 14A (the “Proxy Statement”) relating to the approval by the Parent’s
stockholders of this Agreement, the Merger, the issuance of the Merger
Consideration and Management Consideration and the transactions contemplated
hereby and thereby and the related Current Reports on Form 8-K required in
connection with the Closing of the Merger.

25 

 

 

6.10      Existing Parent Assets. The Parties acknowledge that it may be in the
best interests of both the Parent and its stockholders that the Parent, after
Closing of the Merger, divest itself of the existing pre-Merger assets which
directly support its memory products and solutions business.  These assets
include computer memory products, design and engineering services, contract and
flexible manufacturing solutions, simulation labs, financial programs, buyback /
trade-in / trade-up programs, software tools and solutions, related intellectual
property and customer lists.  It further includes but is not limited its four
business lines and associated brands and trademarks which support and provide
complimentary solutions to the market (namely Princeton Memory, Micro Memory
Bank (MMB), MemoryStore.com, 18004Memory.com).  These are collectively referred
to as the “Parent Assets”.  The Parties agree that between the date hereof and
the Closing Date they will consider this issue, determine if in fact such a
divestiture is in the best interests of the Parent and its stockholders, and
review the most effective means of undertaking such a divestiture, taking into
account all legal, economic and tax considerations as are appropriate. The
parties further agree that in the event of any such divestiture, ownership of
the Parent Assets, or the proceeds thereof, will be for the benefit of the
stockholder of the Parent prior to consummation of the Merger.

ARTICLE VII
TAX MATTERS

7.1      Conveyance Taxes. Parent and Buyer shall pay and be solely responsible
for any transfer or gains, sales, use, transfer, value added, stock transfer,
and stamp taxes, any transfer, recording, registration, and other fees, and any
similar Taxes which become payable in connection with the transactions
contemplated by this Agreement, and shall file such applications and documents
as shall permit any such Tax to be assessed and paid on or prior to the Closing
Date in accordance with any available pre-sale filing procedure. Each party
hereto shall execute and deliver all instruments and certificates necessary to
enable the other party or parties to comply with the foregoing.

7.2      Pre-Closing Tax Returns. The Company shall timely prepare and file all
Tax Returns of the Company required to be filed by the Company with respect to a
period ending on or before the Closing Date (each such Tax Return, a
“Pre-Closing Tax Return”). Parent and Buyer shall cause the Company to execute
and timely file any Pre-Closing Tax Return prepared in accordance with this
Section 7.2 that will be filed after the Closing Date. The cost of preparing all
Pre-Closing Tax Returns shall be paid by the Company and/or the Stockholder. All
such Pre-Closing Tax Returns shall be prepared and filed in a manner consistent
with the past practice of the Company unless otherwise required by applicable
Law. The Stockholder, the Buyer and the Parent will cooperate in good faith in
connection with the exchange of information necessary for the preparation of all
Pre-Closing Tax Returns.

26 

 

 

7.3      Straddle Period. The Parent and Buyer shall timely prepare or cause to
be prepared and file or cause to be filed any Tax Returns of the Company
required to be filed by the Company, as the case may be, with respect to a
period beginning before the Closing Date and ending after the Closing Date (a
“Straddle Period”) relating to Taxes a portion of which is owed by the Company
and the Stockholder with respect to any pre-closing tax period or portion
thereof (“Straddle Period Returns”). All Straddle Period Returns shall be
prepared and filed in a manner consistent with the past practice of the Company
unless otherwise required by applicable Law. The Stockholder shall have the
right to review and comment on each Straddle Period Return prior to the filing
of such return. The Stockholder, Parent and the Buyer agree to consult and
resolve in good faith any issues and comments arising as a result of the review
of each Straddle Period Return, and mutually to consent to filing as promptly as
possible to each Straddle Period Return. The cost of preparing all Straddle
Period Returns shall be paid by the Parent or the Buyer.

7.4      Last Day of Taxable Period. If the Company is permitted under any
applicable foreign, state or local income tax Law to treat the Closing Date as
the last day of a taxable period of the Company, the Stockholder and the Parent
and Buyer shall treat (and cause their respective Affiliates to treat) the
Closing Date as the last day of such taxable period (i.e., a deemed closing of
the books for Tax purposes). For all purposes under this Agreement, in the case
of Taxes that are payable with respect to any Straddle Period, the portion of
any such Tax that is allocable to the portion of the period ending on the close
of the Closing Date shall be, in the case of Taxes that are based upon or
related to income or receipts, be equal to the amount which would be payable if
the taxable year ended on the Closing Date.

7.5      Tax Cooperation. The Stockholder, the Parent and the Buyer shall, upon
written request of the other, (i) each provide the other with such assistance as
may be reasonably requested by any of them in connection with the preparation of
any Tax Return, audit, or other examination by any taxing authority or judicial
or administrative proceedings relating to liability for Taxes or such returns,
(ii) each retain and provide the other with any records or other information
that may be relevant to such Tax Returns, audit or examination, proceeding, or
determination, and (iii) each provide the other with any final determination of
any such audit or examination, proceeding, or determination that affects any
amount required to be shown on any such Tax Returns. Without limiting the
generality of the foregoing, the Buyer and Parent shall retain until the
applicable statues of limitations (including any extensions) have expired,
copies of all Pre-Closing Tax Returns and Straddle Period Returns, supporting
work schedules, and other records or information that may be relevant to such
returns, and shall not destroy or otherwise dispose of any such records without
first providing the Stockholder with a reasonable opportunity to review and copy
the same. Each party shall bear its own expenses in complying with the foregoing
provisions.

27 

 

 

7.6      Required Notification. The Buyer shall promptly notify the Stockholder
in writing upon receipt by the Buyer or any of its Affiliates of notice of any
audits, examinations, adjustments or assessments relating to Taxes with respect
to any Pre-Closing Tax Returns and any Straddle Period Returns, and with respect
to amounts which would be paid by the Stockholder or for which any of the Buyer
or its Affiliates may be entitled to receive indemnity under this Agreement
(each, a “Tax Claim”). The Stockholder, in its sole discretion, may contest such
Tax Claim in any permissible forum and shall otherwise have the sole right at
their sole expense to direct, control and settle any administrative or judicial
proceedings relating to such Tax Claim, provided that (i) the Stockholder
notifies the Buyer in writing within twenty (20) days (or if a response to such
Tax Claim is required within thirty (30) days and the Internal Revenue Service
(or any other applicable state or local tax authority) refuses to grant an
extension of at least ten (10) days, fifteen (15) days; provided that the Buyer
shall be required to use reasonable efforts to obtain such an extension) of the
Buyer's notification of the Stockholder of such Tax Claim of their intent to
exercise their right to direct, control, and settle such Tax Claim, (ii) the
Buyer shall be entitled to participate at its sole expense in such
administrative or judicial proceedings and (iii) to the extent any settlement of
any such proceeding is reasonably expected to increase any Tax to the Buyer or
its Affiliates in respect of any Tax not indemnified under this Agreement by the
Stockholder at the time of such settlement, the Stockholder may not settle any
such proceeding without the prior written consent of the Buyer.

ARTICLE VIII
INDEMNIFICATION

8.1      Obligations of Stockholder

(a)      Indemnification by Stockholder. Subject to the limitations set forth
this Section 8.1 and otherwise in this Article VIII, the Stockholder (the
“Stockholder Indemnifying Party”), agree to indemnify and hold harmless Parent,
the Surviving Entity and their respective directors, officers and Affiliates and
their successors and assigns (each a “Parent Indemnified Party”) from and
against any and all Losses of the Parent Indemnified Parties, to the extent
directly or indirectly resulting or arising from or based upon:

(i)      breach of any representation or warranty set forth in Article III; and

(ii)      all Taxes to the extent resulting from or relating to the ownership,
management or use of and the operation of the Company prior to and including the
Closing Date.

(b)      Intentionally Omitted.

(c)      Limitations on Liability. The obligations of the Stockholder under this
Section 8.1 shall be subject to the following limitations:

(i)      The Stockholder shall not have any liability to any Parent Indemnified
Party with respect to Losses arising out of any of the matters referred to in
Section 8.1(a), until such time as the amount of all such liability shall
collectively exceed $10,000 (the “Threshold”), whereupon the Losses exceeding
the Threshold shall be payable by the Stockholder;

28 

 

 

(ii)      Parent waives, on behalf of itself and any Parent Indemnified Party,
any right to multiply actual damages or recover consequential, indirect,
special, punitive or exemplary damages (including, without limitation, damages
for lost profits or loss of business opportunity) arising in connection with or
with respect to the indemnification provisions hereof or any right to recovery
from any source other than the Escrow Shares. For the avoidance of doubt, the
Stockholder’s indemnification obligation is limited to the Escrow Shares.

(iii)       In no event shall the Stockholder’s aggregate liability to any
Indemnified Party under Section 8.1 exceed the after tax amount of such Claim
and all Claims shall be net of any insurance proceeds reasonably expected to be
received in respect of Losses subject to such Claim. The Parent Indemnified
Parties shall use all reasonable efforts to collect any amounts available under
applicable insurance policies with respect to Losses subject to a Claim.

8.2      Obligations of Parent. Parent, Buyer and the Surviving Entity
(collectively, the “Parent Indemnifying Parties”) agree to indemnify and hold
harmless the Stockholder and its agents, representatives and Affiliates and its
successors and assigns (each, a “Stockholder Indemnified Party”) from and
against any and all Losses of the Stockholder Indemnified Party, directly or
indirectly, as a result of, or based upon or arising from:

(a)      the ownership, management and operation of the Company and the
Surviving Entity after the Closing Date, except (a) to the extent any such
Losses are subject to indemnification by the Stockholder pursuant to Section 8.1
or (b) to the extent any such Losses are the result of fraud committed by the
Stockholder; and

(b)      Buyer shall not have any liability to the Stockholder Indemnified Party
with respect to Losses arising out of any of the matters referred to in Section
8.2, until such time as the amount of all such liability shall collectively
exceed the Threshold, whereupon the Losses exceeding the Threshold shall be
payable by Buyer. Also, in no event shall Buyer’s aggregate liability under
Section 8.2 exceed the after-tax amount of such Claims.

8.3      Procedure. A Stockholder Indemnified Party or a Parent Indemnified
Party (each, an “Indemnified Party”) shall give the Parent Indemnifying Party or
Stockholder Indemnifying Party (each, an “Indemnifying Party”), as applicable,
notice (a “Claim Notice”) of any matter which an Indemnified Party has
determined has given or could reasonably give rise to a right of indemnification
under this Agreement (a “Claim”), within forty-five (45) days of such
determination; provided, however, that any failure of the Indemnified Party to
provide such Claim Notice shall not release the Indemnifying Party from any of
its obligations under this Article VIII except to the extent the Indemnifying
Party is materially prejudiced by such failure and shall not relieve the
Indemnifying Party from any other obligation or liability that it may have to
any Indemnified Party otherwise than under this Article VIII except to the
extent the Indemnifying Party is materially prejudiced by such failure. Upon
receipt of the Claim Notice, the Indemnifying Party shall be entitled to assume
and control the defense of such Claim at its expense if it gives notice of its
intention to do so to the Indemnified Party within ten (10) Business Days of the
receipt of such Claim Notice from the Indemnified Party; provided, however, that
(i) Indemnified Party must approve of the selection of legal counsel by
Indemnifying Party, which approval shall not be unreasonably withheld, delayed
or conditioned and (ii) if there exists or is reasonably likely to exist a
conflict of interest that would make it inappropriate in the judgment of the
Indemnified Party, in its reasonable discretion, for the same counsel to
represent both the Indemnified Party and the Indemnifying Party, then the
Indemnified Party shall be entitled to retain its own counsel, in each
jurisdiction for which the Indemnified Party determines counsel is required, at
the expense of the Indemnifying Party. In the event the Indemnifying Party
exercises the right to undertake any such defense against any such Claim as
provided above, the Indemnified Party shall cooperate with the Indemnifying

29 

 

 

Party in such defense and make available to the Indemnifying Party, at the
Indemnifying Party’s expense, all witnesses, pertinent records, materials and
information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party. Similarly, in the event the Indemnified Party is, directly or indirectly,
conducting the defense against any such Claim, the Indemnifying Party shall
cooperate with the Indemnified Party in such defense and make available to the
Indemnified Party, at the Indemnifying Party’s expense, all such witnesses,
records, materials and information in the Indemnifying Party’s possession or
under the Indemnifying Party’s control relating thereto as is reasonably
required by the Indemnified Party. No such Claim may be settled by the
Indemnifying Party without the prior written consent of the Indemnified Party,
which consent shall not be unreasonably withheld, delayed or conditioned so long
as (a) there is no payment or other consideration required of the Indemnified
Party and (b) such settlement does not require or otherwise involve any
restrictions on the conduct of Business by the Indemnified Party.

8.4      Survival.

(a)      The representations and warranties of the Stockholder and Parent
contained in this Agreement, including the Exhibits and the Schedules to this
Agreement, shall survive the Closing until the first (1st) anniversary of the
Closing Date. An Indemnifying Party is not required to make any indemnification
payment hereunder unless a Claim is delivered to the Indemnifying Party on or
before 5:00 p.m. ET of the one year anniversary of the Closing Date, except with
respect to Claims of fraud committed by the Indemnifying Party.

(b)      Any matter as to which a Claim has been asserted by a Claim Notice to
the other party that is pending or unresolved at the end of any applicable
limitation period shall continue to be covered by this Article VIII
notwithstanding any applicable statute of limitations (which the parties hereby
waive) until such matter is finally terminated or otherwise resolved by the
parties under this Agreement or by a final, nonappealable judgment of a court of
competent jurisdiction and any amounts payable hereunder are finally determined
and paid.

8.5      Notice by Indemnifying Party. The Indemnifying Party agrees to notify
the Indemnified Party of any liabilities, claims or misrepresentations, breaches
or other matters covered by this Article VIII upon discovery or receipt of
notice thereof (other than such claims from the Indemnified Party).

8.6      Exclusive Remedy. Other than rights to equitable relief, to the extent
available under applicable law, each of the parties acknowledges and agrees that
the sole and exclusive remedy for any Losses arising from Claims described in
Sections 8.1 and 8.2 or any other Claims of every nature arising in any manner
in connection with this Agreement, shall be indemnification in accordance with
this Article VIII.

8.7      Mitigation. Prior to the resolution of any Claim for indemnification
under this Agreement, the Indemnified Party shall utilize all commercially
reasonable efforts, consistent with normal past practices and policies and good
commercial practice, to mitigate such Losses.

30 

 

 

8.8      Consequential and Other Damages. No party shall be liable for any lost
profits or consequential, special, punitive, indirect or incidental Losses or
damages in connection with this Agreement.

ARTICLE IX

MISCELLANEOUS

 

9.1      Amendments; Waivers. This Agreement and any schedule or exhibit
attached hereto may be amended only by agreement in writing of all parties. No
waiver of any provision nor consent to any exception to the terms of this
Agreement or any agreement contemplated hereby shall be effective unless in
writing and signed by the party to be bound and then only to the specific
purpose, extent and instance so provided.

9.2      Exclusivity. Subject to any fiduciary obligations applicable to its
boards of directors, the Company shall not (and shall not cause or permit any of
their affiliates to) engage in any discussions or negotiations with any person
or take any action that would be inconsistent with this Agreement or the
transactions contemplated hereby. The Company shall notify the Parent
immediately if any person makes any proposal, offer, inquiry, or contact with
respect to any of the foregoing.

9.3      Intentionally Omitted.

9.4      Schedules; Exhibits; Integration. Each schedule and exhibit delivered
pursuant to the terms of this Agreement shall be in writing and shall constitute
a part of this Agreement, although schedules need not be attached to each copy
of this Agreement. This Agreement, together with such schedules and exhibits,
constitutes the entire agreement among the parties pertaining to the subject
matter hereof and supersedes all prior agreements and understandings of the
parties in connection therewith.

9.5      Governing Law This Agreement, the legal relations between the parties
and any Action, whether contractual or non-contractual, instituted by any party
with respect to any matter arising between the parties, including but not
limited to matters arising under or in connection with this Agreement, such as
the negotiation, execution, interpretation, coverage, scope, performance,
breach, termination, validity, or enforceability of this Agreement, shall be
governed by and construed in accordance with the internal laws of the State of
New York without reference to principles of conflicts of laws. Subject to the
provisions of Section 9.17, the parties hereto hereby irrevocably submit to the
exclusive jurisdiction of the courts of the State of New York and the Federal
Courts of the United States of America located within the Eastern or Southern
District of New York with respect to any matter arising between the parties, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or thereof, that it is
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in said courts or that the venue thereof may not be
appropriate or that this Agreement or any such document may not be enforced in
or by such courts, and the parties

31 

 

 

hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in such a New York State or Federal
court. The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and over the subject matter of such dispute and agree
that mailing of process or other papers in connection with any such action or
proceeding in any manner as may be permitted by applicable Law, shall be valid
and sufficient service thereof. With respect to any particular action, suit or
proceeding arising between the parties, including but not limited to matters
arising under or in connection with this Agreement, venue shall lie solely in
any New York County or any Federal Court of the United States of America sitting
in the Eastern or Southern District of New York.

9.6      No Assignment. Neither this Agreement nor any rights or obligations
under it are assignable without the express written consent of the Stockholder
and Parent.

9.7      Headings. The descriptive headings of the Articles, Sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

9.8      Counterparts. This Agreement and any amendment hereto or any other
agreement (or document) delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts. All of such
counterparts shall constitute one and the same agreement (or other document) and
shall become effective (unless otherwise provided therein) when one or more
counterparts have been signed by each party and delivered to the other party.

9.9      Publicity and Reports. The Stockholder and Parent shall coordinate all
publicity relating to the transactions contemplated by this Agreement and,
except as required by Law, no party shall issue any press release, publicity
statement or other public notice relating to this Agreement, or the transactions
contemplated by this Agreement, without obtaining the prior consent of each of
the Stockholder and Parent.

9.10      Parties in Interest. This Agreement shall be binding upon and inure to
the benefit of each party, and nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement. Nothing in this Agreement is
intended to relieve or discharge the obligation of any third person to any party
to this Agreement.

9.11      Notices. Any notice or other communication hereunder must be given in
writing and (a) delivered in person, (b) transmitted by facsimile or (c) mailed
by certified mail, postage prepaid, return receipt requested as follows:

If to PARENT or BUYER, addressed to:

DATARAM CORPORATION

777 Alexander Road, Suite 100

Princeton, New Jersey 08540

Attn: Chief Executive Officer

 

Facsimile:(609) 799-6734

32 

 

 

With a copy to:

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Attn: Harvey Kesner, Esq.

 

If to STOCKHOLDER, addressed to the addresses set forth on the signature page
hereto.

If to the COMPANY, addressed to:

U.S. GOLD CORP.

P.O. Box 2092

Elko, NV  89803

 

Attn: Chief Executive Officer

 

Facsimile:

With a copy to:

Laxague Law, Inc.

1 East Liberty, Suite 600

Reno, Nevada 89501

Attn: Joseph Laxague, Esq.

 

or to such other address or to such other person as either party shall have last
designated by such notice to the other party. Each such notice or other
communication shall be effective (i) if given by facsimile, when transmitted to
the applicable number so specified in (or pursuant to) this Section 9.11 and an
appropriate answerback is received, (ii) if given by mail, three (3) days after
such communication is deposited in the mails by certified mail, return receipt
requested, with postage prepaid and addressed as aforesaid or (iii) if given by
any other means, when actually delivered at such address.

 

9.12      Remedies; Waiver. To the extent permitted by Law, all rights and
remedies existing under this Agreement are cumulative to and not exclusive of,
any rights or remedies otherwise available under applicable Law. No failure on
the part of any party to exercise or delay in exercising any right hereunder
shall be deemed a waiver thereof, nor shall any single or partial exercise
preclude any further or other exercise of such or any other right.

9.13      Attorney’s Fees. In the event of any Action by any party to enforce
against another party a right or claim, each party shall pay its own fees, costs
and expenses incurred in such Action, and no arbitrator shall have authority to
make an award of attorney’s fees in contravention of this provision. Attorney’s
fees incurred in enforcing any final judgment in respect of this Agreement are
recoverable as a separate item.

33 

 

 

9.14      Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable by any Governmental Entity, the remaining
provisions of this Agreement to the extent permitted by Law shall remain in full
force and effect; provided that the essential terms and conditions of this
Agreement for all parties remain valid, binding and enforceable. In event of any
such determination, the parties agree to negotiate in good faith to modify this
Agreement to fulfill as closely as possible the original intents and purposes
hereof. To the extent permitted by Law, the parties hereby to the same extent
waive any provision of Law that renders any provision hereof prohibited or
unenforceable in any respect.

9.15      Entire Agreement. This Agreement constitutes and includes that entire
agreement of the parties with reference to the subject matter hereof and
supersedes all prior agreements and understandings relating to the subject
matter hereof. No promise or representation of any kind has been made to any of
the parties to this Agreement by any other party or parties to this Agreement or
anyone acting for any of such parties, except as is expressly stated in this
Agreement.

9.16      Time is of the Essence. Time is of the essence in interpreting and
enforcing this Agreement.

9.17      Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be resolved by binding arbitration
administered before one arbitrator by the American Arbitration Association under
its Commercial Arbitration Rules in effect on the date of this Agreement (herein
the “AAA Rules”), and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The arbitrator shall be
selected pursuant to the AAA Rules and shall be a neutral and impartial lawyer
with excellent academic and professional credentials (i) who is or has been
practicing law for at least fifteen (15) years, specializing in general
commercial litigation or general corporate and commercial matters and (ii) who
has both training and experience as an arbitrator and is generally available to
serve as an arbitrator. The arbitration shall be governed by the arbitration law
of the Federal Arbitration Act and shall be held in the City of New York, County
of New York.

9.18      Expenses. All fees and expenses incurred by any party hereto shall be
paid by such party.

9.19      Disclosures. Each exception stated in the Schedules attached hereto
shall be deemed to be disclosed under any Section of Article III or Article V
specifically identified therein and any other Section or Sections to which such
disclosure relates.

 

[SIGNATURE PAGE FOLLOWS]

 

34 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officers as of the day and year first above
written.

 

 

 

PARENT:

 

DATARAM CORPORATION

 

By:        /s/ David A. Moylan       

Name:   David A. Moylan

Title:      Chief Executive Officer

 

 

 

BUYER:

 

DATARAM ACQUISITION SUB, INC.

 

By:        /s/ David A. Moylan       

Name:   David A. Moylan

Title:      Chief Executive Officer

 

 

 

COMPANY:

 

U.S. GOLD CORP.

 

By:        /s/ David Rector          

Name:   David Rector

Title:      Chief Operating Officer

 

 

 

STOCKHOLDER:

 

COPPER KING LLC

 

By:        /s/ John Stetson        

Name:   John Stetson

Title:      Managing Member

 

 

35 

